Case 3:16-cv-01296-JM-BLM Document 41 Filed 07/24/19 PageID.768 Page 1 of 1

                   UNITED STATES COURT OF APPEALS
                                                                    FILED
                          FOR THE NINTH CIRCUIT
                                                                     JUL 24 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 THE KOALA, an unincorporated                  No. 17-55380
 student association,
                                               D.C. No. 3:16-cv-01296-JM-BLM
              Plaintiff - Appellant,
                                               U.S. District Court for Southern
   v.                                          California, San Diego

 PRADEEP KHOSLA, in his official               ORDER
 capacity as Chancellor of the University
 of California, San Diego; et al.,

              Defendants - Appellees.



At the direction of the Court, costs are hereby taxed against the defendants-

appellees.


                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Anthony Kurosh Molavi
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
